 



Exhibit 10.1
EXECUTIVE RETIREMENT AGREEMENT
AND RELEASE
     THIS AGREEMENT made and entered into this 3rd day of February, 2006 by and
between Joselynn Van Siclen (“Executive”), a United States citizen, and Vector
Group Ltd., a corporation duly organized and existing pursuant to the laws of
the State of Delaware (the “Company”).
W I T N E S S E T H
     WHEREAS, Executive is currently serving as the Company’s Vice President,
Chief Financial Officer and Treasurer; and
     WHEREAS, Executive has advised the Company of her intent to retire as of
June 30, 2006 (the “Retirement Date”);
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
hereinafter set forth, Executive and the Company agree as follows:
1. Consideration. The Company will provide to Executive the following payments
and benefits, certain of which are in addition to those to which Executive would
be and is otherwise entitled:

  (a)   The Company will pay Executive the sum of $14,375.00 (“Monthly Payment”)
per month (payable semi-monthly) as salary continuation for the period beginning
on the day after the Retirement Date and continuing through June 30, 2008 (the
“Retirement Period”), from which Monthly Payments will be deducted required
federal and state withholdings tax as well as any applicable employee
contributions for Company-provided benefits.     (b)   To the extent permitted
under the terms of the plans, Executive’s coverage under the Company-provided
medical, dental and disability plans will continue through June 30, 2008,
subject to payment by Executive of that portion of the premium for such coverage
as is required of active executive employees of the Company and subject to the
Company continuing such coverage for its other executives or substituting such
existing coverage with substantially similar coverage, in which case the Company
will substitute the Executive’s current coverage with substantially similar
coverage as then provided to its other executives.     (c)   The Company’s
obligation to make any of the payments provided for by the terms and provisions
of Section 1(a) or any benefits provided for in Section 1(b) shall cease upon
the death of Executive, or upon Executive’s breach of any of the provisions of
this Agreement.     (d)   The options to purchase the Company’s common stock
granted to Executive on November 4, 1999, under and pursuant to the Vector Group
Ltd. Amended and Restated 1999 Long Term Incentive Plan (the “Plan”) and the
Stock Option Agreement dated November 4, 1999 between the Company and Executive
(the “Option Agreement”) will be exercisable pursuant to the terms of the Plan
and the Option Agreement, within the nine (9) month period following the
Retirement Date.

 



--------------------------------------------------------------------------------



 



  (e)   Notwithstanding the other provisions of this Agreement, any payment
required to be made to or provided to Executive under this Agreement upon her
termination of employment shall be made or provided promptly after the six month
anniversary of Executive’s date of termination of employment to the extent
necessary to avoid imposition upon Executive of any tax penalty imposed under
Section 409A of the Internal Revenue Code of 1986, as amended. All payments due
and owing for the six month period shall be paid on the first day following the
six month anniversary of Executive’s date of termination.

2. No Additional Payments, Benefits or Employment.

  (a)   Except for the payments and benefits provided for in Section 1, the
Company or its affiliates shall have no obligation to make any payment to or for
the benefit of Executive or to provide any benefit to Executive of any kind
notwithstanding that such may otherwise be available to other employees of the
Company.     (b)   Effective March 31, 2006, Executive hereby resigns as Chief
Financial Officer and Treasurer of the Company.     (c)   Effective as of the
Retirement Date, Executive hereby resigns all positions as an officer or
director of the Company or any of its affiliates. Executive will execute all
documentation requested to confirm such resignations.

3. General Release. In consideration of the promises of Company set forth above,
Executive and her heirs, executors and administrators, intending to be legally
bound, hereby permanently and irrevocably release and discharge Company and its
parent, subsidiaries, affiliates, and its and their officers, directors,
shareholders, employees, agents, successors, assigns, heirs, executors, and
administrators and any individual or organization related to Company and against
whom or which Executive, her heirs, executors or administrators could claim
(hereinafter referred to collectively as “Releasees”) from any and all causes of
actions, suits, debts, claims and demands whatsoever, which she had, has, or may
have against Releasees up until the date of her execution of this Agreement.
Particularly, but without limitation, Executive and her heirs, executors and
administrators so release any claims relating in any way to her employment
relationship with the Company, including any claims under any federal, state or
local laws, including, Title VII of the Civil Rights Act of 1964, as amended, §
2000e et seq., the Age Discrimination in Employment Act, as amended, 29 U.S.C. §
621 et seq., any common law claims and all claims for counsel fees and costs.
4. Indemnification; Duty to Cooperate. Executive shall be indemnified for any
pending or threatened action, suit or proceeding, by reason of the fact that
Executive was an officer, director or agent of the Company or its affiliates,
and where Executive is named as a defendant in such action, suit or proceeding,
consistent with, and in the manner provided by, the Company’s By-Laws and the
Delaware General Corporation Law. Executive agrees to cooperate with the Company
or its affiliates in assisting in the defense or prosecution of any existing or
future charges, claims, demands, complaints, civil actions or other proceedings
filed by or against the Company or its affiliates which involve facts or
decisions with respect to which Executive has had involvement or knowledge.

2



--------------------------------------------------------------------------------



 



5. Non-Disclosure of Confidential Information. Unless compelled by a court of
competent jurisdiction, Executive will not disclose to anyone any of the Company
or its affiliates’ trade secrets or confidential or proprietary information
(collectively, the “Confidential Information”). Any information of the Company
or its affiliates which is not readily available to the public shall be
considered by Executive to be Confidential Information and therefore, within the
scope of this Agreement, unless the Company advises Executive otherwise in
writing. Executive represents all property of the Company or its affiliates,
including but not limited to, all computer and electronics equipment, all memos,
floppy disks, CDs, customer and product lists, and all documents, records,
notebooks and tangible articles containing or embodying Confidential
Information, including copies thereof, whether prepared by Executive or others
has been returned to the Company. In the event that Executive is requested, or
required by, applicable law, regulation or legal process to disclose any of the
Confidential Information, Executive will notify the Company promptly so that the
Company or its affiliates may seek a protective order or other appropriate
remedy. In the event that no such protective order or other remedy is obtained,
Executive will furnish only that portion of the Confidential Information, which
Executive is advised by counsel, is legally required and will exercise all
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Confidential Information.
6. Non-Disparagement. Executive will not, directly or indirectly, make or
publish any libelous or slanderous remarks about, or, through intentional or
negligent action, disparage the business conduct of the Company or its
affiliates and its and their respective shareholders, officers, directors and
employees to anyone. Subject to Executive’s compliance with Section 5 hereof,
the provisions of this Section 6 shall not apply to any truthful statement to be
made by Executive in any legal proceeding or government or regulatory
investigation.
7. Non-Competition. Executive agrees that from the date of this Agreement
through the expiration of the Retirement Period she shall not, as an employee,
consultant or in any other capacity, provide services, in the United States,
that are the same as or similar to the services she provided to the Company or
its affiliates, to any business that then engages in the United States in the
development or manufacture of cigarette products.
8. Remedy.

  (a)   In the event of a breach of the Agreement by the Company, to the extent
permitted by law, Executive’s sole remedy shall be to institute an action for
breach of this Agreement and damages therefor or specific performance of this
Agreement and to recover her reasonable attorney’s fees and costs. It is
specifically acknowledged that in the event of a breach of this Agreement,
Executive shall not be entitled to rescind this Agreement and maintain an action
based upon any claims released by this Agreement.     (b)   Executive
understands and agrees that the rights and obligations set forth in Sections 4,
5, 6 and 7 shall extend beyond the Retirement Period and the termination of
employment. Without intending to limit the remedies available to the Company,
Executive acknowledges that a breach of the covenants contained in Sections 4,
5, 6 or 7 may result in material irreparable injury to the Company, or its
affiliates for which there is no adequate remedy at law, that it may not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled to obtain a
temporary restraining order and/or

3



--------------------------------------------------------------------------------



 



      a preliminary or permanent injunction restraining Executive from engaging
in activities prohibited or required by Sections 4, 5, 6 or 7 or such other
relief as may be required to specifically enforce any of the covenants contained
therein. Executive shall also be required to pay all legal fees and costs
incurred by Company in connection with enforcing its rights under Sections 4, 5,
6 or 7.

9. Employee Acknowledgment. Executive acknowledges the following:

  (a)   That she has been given at least twenty-one (21) days in which to
consider this Agreement;     (b)   That she has been advised in writing that she
has the right to and may consult with an attorney before executing this
Agreement and that she has had such opportunity to consult with an attorney;    
(c)   That she has seven (7) days following her execution of this Agreement to
revoke this Agreement, and that to so revoke this Agreement, the Company must
receive in writing from Executive, c/o Marc N. Bell, 100 SE 2nd Street, 32nd
Floor, Miami, FL 33131, her decision to revoke this Agreement prior to the end
of such seven (7) day period;     (d)   That she is not waiving rights or claims
that may arise after the date that this Agreement is executed by her;     (e)  
(i) That no promise, inducement or agreement not herein expressed has been made
to her; (ii) That she has read this Agreement and knows and understands its
contents; and (iii) That by her execution of this Agreement, she intends to be
bound by the terms and provisions of this Agreement;     (f)   That this
Agreement is not and shall not be construed to be an admission of any violation
of any federal, state, or local statute or regulation, or of any duty owed by
the Company or its affiliates.

10. Notices. All notices, requests, claims, demands or other communications
under this Agreement shall be in writing and shall be deemed to have been
effectively given when delivered by overnight, priority Federal Express service,
to the parties at the following addresses (or such other address for a party as
shall be specified by like notice):
To the Company:
Vector Group Ltd.
100 SE 2nd Street, 32nd Floor
Miami, FL 33131
Attn: Marc N. Bell, Esq.
Phone: (305) 579-8000
To Joselynn Van Siclen:

4



--------------------------------------------------------------------------------



 



11. Severability; Survival. In the event that any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) for the purpose of
those procedures to the extent necessary to permit the remaining provisions to
be enforced. The provisions of paragraphs 3, 4, 5, 6 and 8 shall survive
termination of this Agreement.
12. Binding Effect. This Agreement shall be binding upon and inure to the
benefits of the parties hereto and to their respective heirs, executors,
administrators, successors and assigns.
13. Choice of Law. This Agreement shall be construed in accordance with the laws
of the State of Florida without giving effect to principles governing conflicts
of laws.
14. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings (oral or written) between the parties, including
the Company’s affiliates, but, excluding, through the Retirement Date, the
Employment Agreement dated as of August 1, 1999 between the Company and
Executive. To the extent of a conflict between the terms of this Agreement, the
Plan and the Option Agreement, the terms of this Agreement shall control.
     IN WITNESS WHEREOF, Executive and the Company have executed this Agreement
as of the date first above written.

            VECTOR GROUP LTD.
      BY: /s/ Richard J. Lampen       Name:   Richard J. Lampen      Title:  
Executive Vice President              /s/ Joselynn D. Van Siclen       JOSELYNN
D. VAN SICLEN           

5